          Case 1:15-mc-01404-CKK Document 423 Filed 10/25/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF COLUMBIA




 IN RE DOMESTIC AIRLINE TRAVEL                             MDL Docket No. 2656
 ANTITRUST LITIGATION
                                                           Misc. No. 15-1404 (CKK)

 This Document Relates to:
 ALL CASES


                                    JOINT STATUS REPORT

         Pursuant to the Court’s Minute Order of August 15, 2019, the parties submit the

following status report regarding pending motions and the status of discovery in advance of the

October 30, 2019 Status Conference.

   I.       DISCOVERY STATUS AND UPDATES

         Since the last status conference, the parties exchanged their initial merits expert reports

on September 30, 2019. The parties have also reached stipulations regarding the qualification of

certain documents produced by Delta (ECF No. 420) and United (ECF No. 421). The parties are

scheduled to exchange rebuttal reports on November 14th and motions for summary judgment are

due on December 16th.

   II.      PENDING DISCOVERY MOTIONS

         Two discovery motions are fully briefed and pending, one before the Court and one

before the Special Master. These issues are more fully summarized below:

             A.     Plaintiffs’ Objections to Report and Recommendation No. 9

         On August 30, the Special Master issued Report and Recommendation No. 9 (“R&R No.

9”) relating to Plaintiffs’ motion to compel Delta to produce certain data (ECF No. 411).
            Case 1:15-mc-01404-CKK Document 423 Filed 10/25/19 Page 2 of 5



Plaintiffs submitted their objection to R&R No. 9 on September 11, 2019 (ECF No. 414) and

Delta submitted its response on September 16 (ECF No. 416). Plaintiffs filed a motion to submit

a reply on September 17, 2019 (ECF No. 418) and then submitted their reply on September 23,

2019 (ECF No. 419). On October 22, the Court requested in camera submission of the materials

submitted to the Special Master in connection with the briefing underlying Plaintiffs’ objections

to the R&R. Those materials were submitted on Thursday, October 24th (ECF No. 422). The

parties now await the Court’s decision regarding Plaintiffs’ objections to R&R No. 9.

                B.    Plaintiffs’ Motion to Compel Regarding United’s Privilege Log

           On November 19, 2018, Plaintiffs submitted to the Special Master their Motion to

Compel United Airlines, Inc. to Produce or Un-Redact Certain Documents from Its Core

Production Privilege Log. The issue was fully briefed by January 7, 2019. Following the last

status conference, the Special Master requested the provision of certain documents subject to the

motion, which United provided on August 30th and September 9th. The parties await a Report

and Recommendation from the Special Master regarding the motion.

    III.      APPEAL FROM FINAL APPROVAL OF THE SOUTHWEST AND
              AMERICAN SETTLEMENTS

           On May 9, 2019, this Court issued an Order Granting Plaintiffs’ Motion for Final

Approval of Settlement Agreements with Southwest Airlines Co. and American Airlines, Inc.

(“Final Approval Order”). ECF No. 373. On June 10, 2019, Objectors Theodore H. Frank and

Frank Bednarz (“Objectors”) filed a notice of appeal of the Final Approval Order. ECF No. 384;

USCA Case No. 19-7058, Document #1793793. 1 On August 2, following discussions with

Plaintiffs, American, and Southwest (collectively, the “Settling Parties”) regarding the fact that



1
  Objectors Stephan Willet and Michael Argie also filed notices of appeal but subsequently
voluntarily dismissed their appeals.
        Case 1:15-mc-01404-CKK Document 423 Filed 10/25/19 Page 3 of 5



the Final Approval Order did not include language necessary to make the order appealable under

Rule 54(b), Objectors filed a motion in this Court styled as an “order to show cause.” ECF No.

408. The motion requested that (1) the Court vacate its Order granting final approval of the

settlements, or (2) enter an order under Rule 54(b) stating that “there is no just reason for delay”

for the entry of a final, appealable judgment with respect to the settlements with American and

Southwest. Id. The Settling Parties responded to this motion on August 16, arguing, inter alia,

that the Proposed Order submitted by Plaintiffs sought an express finding under Rule 54(b), but

the Court did not adopt it. ECF No. 409. Based on the Court’s comments at the final approval

hearing and the omission from the Final Approval Order of the Rule 54(b) language proposed by

Plaintiffs, it appeared to the Settling Parties that the Final Approval Order was not a final,

appealable order under Rule 54(b). Id. The Objectors filed their reply on August 22. ECF No.

410. Thus, the motion to show cause is fully briefed before this Court.

       Notwithstanding their recognition that a Rule 54(b) order had not been entered, Objectors

did not withdraw their appeal. Accordingly, on August 5, 2019, the Settling Parties filed in the

Court of Appeals a Motion to Dismiss for Lack of Jurisdiction, arguing that the final approval

order lacked required language making it appealable pursuant to Rule 54(b). USCA Case No.

19-7058, Document #1800711. In response to the Settling Parties’ motion to dismiss, Objectors

conceded the correctness of the Settling Parties’ position and requested that the Court of Appeals

hold the motion to dismiss in abeyance pending a ruling by this Court on Objectors’ order to

show cause. Id., Document # 1802376. On October 22, the D.C. Circuit issued an order holding

the Settling Parties’ motion to dismiss in abeyance pending further order of this Court on

Objectors’ motion to show cause. Id., Document #1811930, attached hereto as Exhibit A.
          Case 1:15-mc-01404-CKK Document 423 Filed 10/25/19 Page 4 of 5



   IV.      COUNSEL ATTENDING THE OCTOBER 30, 2019 STATUS CONFERENCE

         The following list contains the names of counsel who will be appearing at the October 30,

2019 Status Conference:

   1. Plaintiffs:              Michael Hausfeld, Adam Zapala, Hilary Scherrer, Jeannine
                               Kenney, Alex Barnett

   2. Delta Air Lines:         James Denvir, Michael Mitchell, Rory Skaggs

   3. United Airlines:         Luke van Houwelingen, Britton Davis

   4. Southwest Airlines: Alden Atkins

   5. American Airlines: Richard Parker, Katrina Robson


Dated: October 25, 2019                        Respectfully submitted,


 By: /s/ Michael D. Hausfeld                      By: /s/ Adam J. Zapala
 Michael D. Hausfeld                              Adam J. Zapala
 Hilary K. Scherrer                               COTCHETT, PITRE & McCARTHY, LLP
 HAUSFELD LLP                                     840 Malcolm Road, Suite 200
 1700 K Street NW, Suite 650                      Burlingame, CA 94010
 Washington, DC 20006                             Telephone: (650) 697-6000
 Telephone: (202) 540-7200                        azapala@cpmlegal.com
 mhausfeld@hausfeld.com
 hscherrer@hausfeld.com                           Alexander E. Barnett
 jkenney@hausfeld.com                             COTCHETT, PITRE & McCARTHY, LLP
                                                  40 Worth Street, 10th Floor
 Jeannine Kenney                                  New York, NY 10013
 Molly C. Kenney                                  Telephone: 212.201.6820
 HAUSFELD LLP                                     abarnett@cpmlegal.com
 325 Chestnut Street, Suite 900
 Philadelphia, PA 19106
 Telephone: (215) 985-3270
 jkenney@hausfeld.com
 mkenney@hausfeld.com

 Michael P. Lehmann
 HAUSFELD LLP
 600 Montgomery Street, Suite 3200
 San Francisco, CA 94111
 Telephone: (415) 633-1908
 mlehmann@hausfeld.com
       Case 1:15-mc-01404-CKK Document 423 Filed 10/25/19 Page 5 of 5



                             Plaintiffs’ Interim Co-Lead Counsel



Elizabeth J. Cabraser                          Warren T. Burns
Eric B. Fastiff                                Daniel H. Charest
Brendan P. Glackin                             BURNS CHAREST LLP
LIEFF CABRASER HEIMANN &                       500 North Akard Street, Suite 2810
BERNSTEIN                                      Dallas, TX 75201
275 Battery Street, 29th Floor                 Telephone: (469) 904-4550
San Francisco, CA 94111                        wburns@burnscharest.com
Telephone: (415) 956-1000                      dcharest@burnscharest.com
ecabraser@lchb.com
efastiff@lchb.com
bglackin@lchb.com

Robert N. Kaplan
Gregory K. Arenson
Elana Katcher
KAPLAN, FOX & KILSHEIMER LLP
850 Third Avenue, 14th Floor
New York, NY 10022
Telephone: (212) 687-1980
rkaplan@kaplanfox.com
garenson@kaplanfox.com
ekatcher@kaplanfox.com
                             Plaintiffs’ Executive Committee


/s/ David M. Schnorrenberg                        /s/ Michael Mitchell
Kent A. Gardiner (D.D.C. No. 432081)              James P. Denvir (Bar No. 225359)
Cheryl A. Falvey (D.D.C. No. 414277)              William A. Isaacson (Bar No. 414788)
David M. Schnorrenberg (D.D.C. No. 458774)        Michael S. Mitchell (Bar No. 986708)
Luke van Houwelingen (D.D.C. No. (989950)         Abby L. Dennis (Bar No. 994476)
CROWELL & MORING LLP                              BOIES SCHILLER FLEXNER LLP
1001 Pennsylvania Avenue, N.W.                    1401 New York Avenue, NW
Washington, D.C. 20004                            Washington, D.C. 20005
Telephone: (202) 624-2500                         Telephone: (202) 237-2727
Facsimile: (202) 628-5116                         Facsimile: (202) 237-6131
kgardiner@crowell.com                             jdenvir@bsfllp.com
cfalvey@crowell.com                               wisaacson@bsfllp.com
dschnorrenberg@crowell.com                        mmitchell@bsfllp.com
                                                  adennis@bsfllp.com
Counsel for United Airlines, Inc.                 Counsel for Delta Air Lines, Inc.
